Case: 4:19-cr-01006-SRC Doc. #: 26 Filed: 03/06/20 Page: 1 of 5 PageID #: 140




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
       Plaintiff,                                      )
                                                       )
  v.                                                   )   No. 4:19-CR-01006 SRC
                                                       )
  TRACY LEE CERNICEK,                                  )
                                                       )
       Defendant.                                      )

                    GOVERNMENT’S SENTENCING MEMORANDUM

          COMES NOW, the United States of America, by and through Jeffrey B. Jensen,

 United States Attorney for the Eastern District of Missouri, and Kyle T. Bateman,

 Assistant United States Attorney for said District and, for its Sentencing Memorandum

 states as follows:

          1.        On December 10, 2019, the defendant, Tracy Lee Cernicek, pled guilty to

 one count of wire fraud, in violation of 18 U.S.C. § 1343. Sentencing in this matter is

 currently set for March 10, 2020. As set forth in the Presentence Investigation Report,

 the defendant has an advisory guidelines sentence range under the United States

 Sentencing Commission of 33 to 41 months (Total Offense Level of 20, Criminal

 Category I).

          2.        The Government submits that there is no basis, either in the law or the

 underlying facts and circumstances, that would justify a downward variance to a sentence

 less than the advisory guidelines range. It is the Government’s position that justice and

 fairness require a lengthy sentence of imprisonment in this case in order to adequately



                                                 1
Case: 4:19-cr-01006-SRC Doc. #: 26 Filed: 03/06/20 Page: 2 of 5 PageID #: 141




 reflect the seriousness of the offense, promote respect for the law, and provide just

 punishment for defendant’s criminal offenses as is required by 18 U.S.C. §

 3553(a)(2)(A). As such, the Government respectfully suggests that a sentence within the

 guidelines range of 33 to 41 months is reasonable and defers to this honorable Court

 concerning the sentence to be imposed.

        3.      Title 18, United States Code, Section 3553(a) sets out the factors this

 Court should consider in fashioning an appropriate sentence. The first such factor to be

 considered is the nature of the offense and the history and characteristics of the

 defendant. See 18 U.S.C. § 3553(a)(1).

        4.      The defendant perpetrated a two-and-a-half year long scheme to defraud

 her employer (the “Company”) and its customers that began approximately one year after

 she was first hired to supervise the credits and collection department. This scheme was

 carried out in several different ways.

        5.      First, the defendant accessed accounting records to identify the

 Company’s customers who were owed a refund, and fraudulently and without

 permission, altered refund transactions so that refunds were paid to the defendant instead

 of the customer. In total, there were 130 different customers whose refunds (totaling

 $106,862.94) were fraudulently diverted to defendant. Each and every one of these

 customers was victimized by the defendant’s conduct.

        6.      Second, the defendant fraudulently and without permission altered checks

 payable to the Company in order to deposit them directly into her own bank account. In

 total, the defendant successfully deposited 17 checks (totaling $29,675.06) into her



                                               2
Case: 4:19-cr-01006-SRC Doc. #: 26 Filed: 03/06/20 Page: 3 of 5 PageID #: 142




 account, and attempted to deposit an additional 2 checks (totaling $44,916.40), but was

 unsuccessful.

         7.      The defendant was able to continue her scheme for more than two years

 because she manipulated the Company’s accounting software in a way that made it

 difficult to detect the embezzled funds. In addition, the majority of the stolen monies

 were related to the closing of a subsidiary of the Company. The defendant was

 responsible for overseeing this closing, and abused this position of trust in order to

 strategically select transactions for theft that she knew would be difficult for the

 Company to detect.

         8.      The Company expended significant time and resources to unravel the

 scope and extent of the defendant’s scheme. In fact, the Company needed to engage a

 consultant in order to recover historical files and ensure that each victim was properly

 identified.

         9.      The monies that the defendant embezzled were spent on day-to-day living

 expenses, such as to purchase clothing and accessories and to eat at restaurants. The

 defendant also used the monies to travel to places like Puerto Vallarta, Mexico; Cabo San

 Lucas, Mexico; the United Kingdom; Las Vegas, Nevada; and Tampa, Florida.

         10.     This Court’s sentence should also afford adequate deterrence to criminal

 conduct. See 18 U.S.C. § 3553(a)(2)(B). In white-collar offenses where the motivation

 is greed, and criminal actors often calculate the financial gain and risk of loss, deterrence

 is of paramount importance.     See, e.g., United States v. Martin, 455 F.3d 1227, 1240

 (11th Cir. 2006) (quoting Stephanos Bibas, White-Collar Plea Bargaining and



                                               3
Case: 4:19-cr-01006-SRC Doc. #: 26 Filed: 03/06/20 Page: 4 of 5 PageID #: 143




 Sentencing After Booker, 47 WM. & MARY L. REV. 721, 724 (2005)) (“Because economic

 and fraud-based crimes are ‘more rational, cool, and calculated than sudden crimes of

 passion or opportunity,’ these crimes are ‘prime candidate[s] for general deterrence.’”).

 The Court should fashion an appropriate sentence and punishment not only to deter this

 defendant from future criminal conduct, but to also deter other individuals in similar

 trusted high level positions from committing similar crimes.

        11.     Based on the foregoing, the Government respectfully suggests that a

 sentence within the guidelines range (33 to 41 months) is sufficient, but not greater than

 necessary, to adequately reflect the seriousness of the offense, promote respect for the

 law, and provide just punishment for defendant’s criminal offenses, and defers to this

 honorable Court concerning the sentence to be imposed.

                                               Respectfully submitted,

                                               JEFFREY B. JENSEN
                                               United States Attorney

                                               /s/ Kyle T. Bateman
                                               KYLE T. BATEMAN, #996646(DC)
                                               kyle.bateman@usdoj.gov
                                               Assistant United States Attorney
                                               111 South 10th Street, Room 20.333
                                               St. Louis, Missouri 63102
                                               (314) 539-2200




                                              4
Case: 4:19-cr-01006-SRC Doc. #: 26 Filed: 03/06/20 Page: 5 of 5 PageID #: 144




                             CERTIFICATE OF SERVICE
         I hereby certify that on March 6, 2020, the foregoing was filed electronically with
 the Clerk of Court to be served by operation of the Court’s electronic filing system upon
 all counsel of record.


                                              /s/ Kyle T. Bateman
                                              KYLE T. BATEMAN, #996646(DC)
                                              kyle.bateman@usdoj.gov
                                              Assistant United States Attorney




                                              5
